Dismissed and Opinion Filed November 14, 2018




                                        S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01015-CV

                             IN RE GENE E. PHILLIPS, Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05268-A

                             MEMORANDUM OPINION
                          Before Justices Bridges, Myers, and Whitehill
                                  Opinion by Justice Whitehill
       Before the Court is relator’s motion to dismiss due to settlement. We grant the motion and

dismiss this original proceeding.




                                                 /Bill Whitehill/
                                                 BILL WHITEHILL
                                                 JUSTICE



181015F.P05